Name: Commission Regulation (EEC) No 3143/89 of 19 October 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 89No L 303/10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3143/89 of 19 October 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3072/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 Q, as amended by Regulation (EEC) No 3067/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No. 475/86 (!0) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 20 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No 172,-30.-9. 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p, 2. 0 OJ No L 164, 24. 6 . 1985, p. 11 . ( ¦) OJ No L 294, 13. 10. 1989, p. 5. (*) OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7 . 1988, p. 10. f) OJ No L 288, 6. 10 . 1989, p. 17. (8) OJ No L 293, 12. 10 . 1989, p. 39. 0 OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . 20 . 10 . 89 Official Journal of the European Communities No L 303/11 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 22,350 53,08 58,96 1 079,21 169,65 199,59 18,881 14,343 37 144 3 603,54 178,89 3 176,27 0,00 4 473,76 1,170 0,000 22,248 52,85 58,69 1 074,29 168,81 198,68 18,788 14,242 36 968 3 560,79 178,89 3 162,64 0,00 4 398,67 1,170 0,000 22,326 53,04 58,92 1 078,05 169,38 199,37 18,852 14,256 37 096 3 538,28 178,89 3 172,23 0,00 4 397,93 1,170 0,000 22,427 53,28 59,30 1 082,93 170,14 200,27 18,936 14,276 37 258 3 519,38 178,89 3 180,44 0,00 4 390,71 1,170 0,000 22,900 54,40 60,55 1 105,77 173,82 204,50 19,345 14,628 38 054 3 611,40 178,89 3 251,59 0,00 4 475,67 1,170 0,000 23,192 55,26 61,64 1 119,87 176,07 207,11 19,597 14,727 38 417 3 586,46 178,89 3 274,86 0,00 4 476,15 No L 303/12 20. 10. 89Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU):  Spain  Portugal t  Other Member States 2. Final aids : 3,670 2,500 24,850 i 3,670 2,500 24,748 3,670 2,500 24,826 3,670 2,500 24,927 3,670 2,500 25,400 3,670 2,500 25,692 (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 58,98 65,55 1 199,93 188,89 221,91 21,023 16,096 41 327 4 052,01 58,75 65,28 1 195,00 188,05 221,00 20,930 15,995 41 151 4 009,26 58,94 65,52 1 198,77 188,63 221,70 20,994 16,009 41 278 3 986,74 59,19 65,90 1 203,65 189,38 222,60 21,078 16,030 41 441 3 967,85 60,30 67,14 1 226,49 193,06 226,82 21,487 16,382 42 236 4 059,86 61,17 68,24 1 240,59 195,32 229,43 21,738 16,480 42 600 4 034,93 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 561,13 3 558,51 561,13 3 544,88 561,13 3 554,47 561,13 3 562,68 561,13 3 633,83 561,13 3 657,10 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 480,01 4 953,76 480,01 4 878,67 480,01 4 877,94 480,01 4 870,72 480,01 4 955,67 480,01 4 956,15 20 . 10 . 89 Official Journal of the European Communities No L 303/13 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 10 1st period 11 2nd period ^ 12 3rd period 1 4th period 2 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 30,448 6,890 0,000 30,566 6,890 0,000 30,697 6,890 0,000 31,011 6,890 0,000 31,597 2. Final aids : / \ \ l (a) Seed harvested and processed in (') : l 1  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 72,23 80,32 1 470,24 231,74 271,90 25,792 19,887 50 667 5 014,99 72,52 80,63 1 475,94 232,62 272,96 25,891 19,955 50 862 5 014,85 72,83 81,01 1 482,26 233,61 274,13 26,000 20,005 51 078 4 999,23 73,58 81,96 1 497,43 236,03 276,93 26,270 20,186 51 600 5 020,87 74,96 83,50 1 525,72 240,58 282,16 26,777 20,624 52 585 5 135,24 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 3 726,63 1 053,45 3 745,64 1 053,45 3 762,89 1 053,45 3 801,86 1 053,45 3 889,96 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 611,75 6 443,72 0,00 6 568,56 6 401,63 0,00 6 576,18 6 409,06 0,00 6 609,07 6441,11 0,00 6 717,41 6 546,70 3. Compensatory aids :  in Spain (Pta) 3 678,84 3 697,85 3 715,10 3 754,07 3 842,17 4. Special aid :  in Portugal (Esc) 6 443,72 6 401,63 6 409,06 6 441,11 6 546,70 (') For seed harvested : in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU I) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,056640 2,319420 43,155600 6,966680 8,028510 0,772007 0,696805 : 1 507,44 181,62100 175,20100 130,64600 2,052890 2,312610 43,135700 6,964950 8,020110 0,771808 0,699385 1 510,40 183,51400 175,75600 131,08300 2,049400 2,306080 43,114300 6,963480 8,013790 0,771846 0,701939 1 512,76 185,53100 176,49300 131,47000 2,045930 2,300010 43,087500 6,961880 8,008750 0,772044 0,704282 1 515,21 187,58300 177,52600 131,88400 2,045930 2,300010 43,087500 6,961880 8,008750 0,772044 0,704282 1 515,21 187,58300 177,52600 131,88400 2,036270 2,282250 43,003900 6,959170 8,001810 0,772704 0,711175 1 522,29 192,58400 180,31500 132,99500